DETAILED CORRESPONDENCE
This Office action is in response to the amendment received January 28, 2022.
The rejection under 35 U.S.C. 102 (a) (1) as being unpatentable over OMURA et al (2017/0184923) is withdrawn in view of the amendment cancelling claims 15-18.
The rejection under 35 U.S.C. 103 as being unpatentable over the combination of OMURA et al (2017/0184923) and BEZWADA et al. (2013/0310596) is withdrawn in view of the amendment cancelling claims 15-18.

New grounds for rejection are made and prosecution is reopened in view of new art used.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over any one of NAKAMURA et al (2010/0190104), SENZAKI et al (2009/0068342) and INABE et al (2005/0208419)
 The claimed invention recites the following:

    PNG
    media_image1.png
    695
    618
    media_image1.png
    Greyscale

page 15, paragraph [0124] which are included 4,4’-diaminodiphenyl methane 4,4’-diaminodiphenyl ether, 4,4’-diaminodiphenyl amine 2-(3-aminophenyl)-2-(4-aminophenyl) propane among others which meet claimed formula (C1).  These listed compounds also meet dependent claim 3
SENZAKI et al disclose their acid diffusion control agents in paragraph [0186] wherein the identical diamines are reported in lines 7-9.
INABE et al report their nitrogen-containing basic compounds in paragraph [0317], such as aminobenzoic acid while also disclosing the addition of alkali-soluble resins as seen in paragraph [0357] to [0360], see below for novolak resins and polyhydroxystyrene which meet claims 8 and 9:

    PNG
    media_image2.png
    436
    413
    media_image2.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive chemically amplified compositions to use any of the diamine compounds listed in NAKAMURA et al, SENZAKI et al or INABE et al such as 4,4’-diaminodiphenyl ether or 4,4’-diaminobenzophenone compounds and other equivalents disclosed with the reasonable expectation of same or similar results for improved sensitivity and pattern profile formation of the chemically amplified composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
February 11, 2022